Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 8-11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brounstein et al (US 2010/0292769).
Regarding claim 1, Brounstein et al disclose a method of implanting a stimulation lead 100 to stimulate a dorsal root ganglion (DRG) of a patient. Fig. 11 discloses a delivery system comprising two leads comprising placing a distal portion of the stimulation lead 306 within an implant tool 200. Brounstein et al disclose accessing the epidural space of the patient with the distal end of the implant tool. See Fig. 14. A surface of a pedicle of the patient is contacted with a distal tip of the implant tool above a foramen leading to a target DRG. In one embodiment the lead 100 is advanced within the epidural space of the spinal canal S and is directed laterally outward toward DRG1 on one side of the spinal canal S. The distal tip 106 of the lead 100 is advanced beyond the DRG1 through the corresponding foramen. See paragraph [0071].  The stimulation lead 306 is advanced from a side port 218 of the implant tool 200 is after contacting the surface of the pedicle with the distal tip 308, wherein the side port 218 is located proximal to the distal tip 210 of the implant tool 200. The stimulation lead 306 is advanced through the foramen to position one or more electrodes 303 of the stimulation lead adjacent to the target DRG. Electrical stimulation is provided to the target DRG to stimulate the target DRG using one or more electrodes 303 of the stimulation lead 306.  
Regarding claims 2 and 11, Brounstein et al disclose the accessing the epidural space by advancing a distal end of the implant tool through an epidural needle. The shaft of the implant tool 200 is sized to be advanced through an epidural needle. See paragraph [0021].  
Regarding claims 4 and 13, Brounstein et al disclose the surface of the pedicle is located on a medical aspect of the pedicle. The lead 306 comprises a shaft having a distal tip 308 that is advanced within an epidural space. The distal tip 308 is moved laterally outward from the epidural space through a foramen, and the distal tip curves back toward the epidural space so that a portion of the shaft wraps at least partially around a pedicle forming a border of the foramen.
Regarding claims 5 and 14, Brounstein et al disclose the implant tool 200 comprises a curved or angled interior surface near the side port 218 to cause the stimulation lead to curve as it is advanced out of side port 218 of the implant tool 200. See paragraph [0089].  
Regarding claims 8 and 17, Brounstein et al disclose forming one or more undulations in the stimulation lead within the epidural space, comprising curving the distal tip back toward the epidural space so that a portion of the shaft additionally wraps at least partially around another pedicle, of the patient to stabilize the stimulation lead after implant.  See paragraph [0016].
Regarding claims 9 and 18, Brounstein et al disclose connecting the stimulation lead to an implantable pulse generator 112.  
Regarding claim 10, Brounstein et al disclose a method of implanting a stimulation lead 100 to stimulate a dorsal root ganglion (DRG) of a patient. A distal portion of the stimulation lead 308 is placed within an implant tool 200. A distance between a distal top 300 of the implant tool and a side port 218 of the implant tool is adjusted, wherein the side port 218 is located proximal to the distal tip of the implant tool 200. The epidural space of the patient is accessed with the distal end of the implant tool 200. A surface of a pedicle of the patient is contacted with the distal tip of the implant tool 200 above a foramen leading to a target DRG. After contacting the surface of the pedicle with the distal tip, the stimulation lead 306 is advanced from the side port 218 of the implant tool 200. The stimulation lead 306 is advanced through the foramen to position one or more electrodes 303 of the stimulation lead 306 adjacent to the target DRG. Electrical stimulation is provided to the target DRG to stimulate the target DRG using one or more electrodes 303 of the stimulation lead 306.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 6, 7, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Brounstein et al (US 2010/0292769) in view of Linker et al (US 2010/0179562).
Regarding claims 3 and 12, Brounstein et al meet all of the claimed limitations except for applying fluoroscopy to observe a radiopaque marker on a distal end of the implant tool while manipulating the distal end of the implant tool within the epidural space of the patient.
Linker et al teach in instances where visualization is used, such as fluoroscopy, an embodiment of the sheath 122 may be used which has a radiopaque marker 164 near its distal end 128. Alternatively, the sheath 122 may be marked with radiopaque stripes, such as along the distal end 128 or along the length of the sheath 122.
One of ordinary skill in the art would have been motivated to use the teaching of Linker et al to mark the implant tool 200 in Brounstein et al to assist the physician in implanting the tool 200 in the epidural space of a patient. Fluoroscopy is a well-known mode for imaging implantable devices and radiopaque marks highlight device locations with respect to anatomical structures. The Skilled artisan would have been motivated to combine the teachings of Linker et al because these teachings are directed to a similar art of implanting electrodes in an epidural space which Brounstein et al are also performing for neural stimulation.
Regarding claims 6, 7, 15 and 16, Brounstein et al meet all of the claimed limitations except for locking the stimulation lead in place within the implant tool before advancing accessing the epidural space of the patient with the implant tool and the locking comprising twisting a hub on a proximal end of the implant tool to lock the stimulation lead in place.  
Linker et al teach using a hub 162 with a locking cap 165 to lock a lead 100 in position within the sheath 122. It is advantageous to use the locking to assist in reducing movement of the lead 100 during manipulation of the sheath 122. See paragraph [0094] and Fig. 23B.
One of ordinary skill in the art would have found it advantageous to use a hub with a locking cap to lock lead 306 in position within the sheath lumen 216 in the device of Brounstein et al to prevent the lead from moving out of port 218 during manipulation of the tool 200.
Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Applicant argues delivery system 200 of Braunstein simply does not include a
“side port.” 
This is without merit. Port 218 shown in Fig. 11 is clearly a “side port” for device 200. Stimulation lead 300 is advanced out of distal tip 210 and stimulation lead 306 is advanced out of side port 218. At least one electrode 302 is advanceable beyond the distal tip 210 of the delivery device 202. See paragraph [0088] in Braunstein.
 Delivery system 200 comprises an introducer 204 portion and delivery device 202 portion having an opening on the very distal tip 210 of delivery system 200 of Braunstein.
Due to this construction of delivery system 200 of Braunstein, delivery system 200 is used to perform the recited limitations of implanting a stimulation lead for DRG2 stimulation as shown in Fig. 12D. Braunstein meets the limitations in claims 1 and 10 where the distal tip 210 contacts a surface of a pedicle P1 of the patient with the distal tip 210 of the implant tool above a foramen leading to a target DRG2 in Fig. 12C. After contacting the distal tip 210, the lead 306 is advanced through the side port 218 of the implant tool through the foramen. If the distal tip 210 of delivery system 200 of Braunstein is contacted against a surface of a pedicle P1 shown in Fig. 12C, the opening 218 of the delivery system 200 is not blocked and the leads 300 and 306 can be advanced out of delivery system 200.
The examiner agrees Braunstein discloses the use of its delivery system avoids the pedicle during implant. The device 202 of delivery system 200 includes shaped-memory characteristics
that resume its curved shape which directs the distal tip 210 of the device 202 around
the pedicle P1, toward DRG1 upon exiting introducer 204. See Fig.12A and Fig.12B
Clearly, Braunstein anticipates every element of claims 1 and 10.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Manuel whose telephone number is (571) 272-4952.
The examiner can normally be reached on regular business days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 
     /George Manuel/ 
Primary Examiner
Art Unit: 3792
8/18/2022